Case 6:18-cr-00016-RWS-KNM Document 187 Filed 11/01/18 Page 1 of 1 PageID #: 2105



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                     TYLER DIVISION
        .
  UNITED STATES OF AMERICA                       §

  Vs.                                            §         CRIM. ACTION NO. 6:18CR16

  HEON JONG YOO                                  §

                                             ORDER

            The Court ORDERS the Government to file a Response to Defendant’s Motion to Compel

  Disclosure (Docket No. 160) by November 5, 2018 at 12:00 p.m.

            It is so ORDERED.

            SIGNED this 1st day of November, 2018.



                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
